Citation Nr: 1641291	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  10-35 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana.


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression, to include as secondary to chemical exposure.

2.  Entitlement to service connection for respiratory disability, claimed as asthma, to include as secondary to chemical exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Augusta, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction is currently with the RO in Indianapolis, Indiana.

In March 2015, the Board remanded the claims for further development.

The Veteran requested a Board hearing in his Form 9 dated August 2010, but then withdrew the request in a September 2010 correspondence.  In May 2011, the Veteran and his spouse testified at a hearing before the RO personnel.  The transcript is of record.


FINDINGS OF FACT

1.  An acquired psychiatric disability, claimed as depression, is not related to service, or a service-connected disability.

2.  A respiratory disability, claimed as asthma, is not related to service, or a service-connected disability.





CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, claimed as depression, to include as secondary to chemical exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).

2.  The criteria for service connection for a respiratory disability, claimed as asthma, to include as secondary to chemical exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.326(a) (2015).

Here, regarding the duty to notify, the Veteran was sent a comprehensive predecisional VCAA letter in April 2009.  

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran's Informal Hearing Presentation (IHP) from The American Legion, dated August 2016, notes that the Veteran was scheduled for VA examinations after the Board's March 2015 remand and the examinations were cancelled in June 2015 due to the Veteran's desire to withdraw his claim.  The Veteran was contacted by the RO in July and December 2015 requesting a formal written withdrawal.  Following the phone calls, the Veteran was sent a Notification Letter in December 2015 but did not respond.  The American Legion returned the file to the Board requesting a review of the claim.  In accordance with 38 C.F.R. § 3.655(b), the Board will evaluate the file based on the evidence of record. Additionally, the RO substantially complied with the Board's remand directives; therefore the claim is ready for adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. §  3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.

Psychiatric Disability

The Board has reviewed the evidence of record and finds that the criteria for service connection for an acquired psychiatric disability, claimed as depression, to include as secondary to chemical exposure, have not been met.  38 C.F.R. § 3.304.  The reasons and bases for this conclusion will be set forth below.

The Veteran contends that his exposure to chemicals while in service caused headaches that led to his current depression disorder.  The service treatment records (STRs) annotate headaches throughout his military service.  Specifically, the Veteran was given a profile for vascular headaches due to exposure to hydrocarbon and solvent fumes in January 1976.  However, the STRs do not indicate any mental health treatment during service.  To the contrary, in a December 1975 Mental Status examination the examiner opined that the Veteran conformed to military standards of grooming and exhibited no hostility even though he was being denied re-enlistment due to poor performance.  The Veteran contended that he had performance issues due to the frequent headaches related to his exposure to chemical agents.  Nevertheless, the examiner concluded that the Veteran displayed no evidence of psychosis or neurosis.  Upon separation examination in August 1976, psychiatric findings were normal and the Veteran denied depression, excessive worry, and nervous trouble of any sort.   

Following service, the first annotated mental health condition was recorded in private treatment records from December 2006 to May 2009.  In April 2007, handwritten notes by the Veteran's doctor reflect anxiety and depression, for which the Veteran was taking Prozac.  Another entry in November 2007 stated that the Veteran was having panic attacks at work.  Notably, these annotations are in treatment records primarily regarding the Veteran's orthopedic issues and the doctor did not discuss the etiology of the conditions.  Furthermore, in November 2010, the Veteran stopped working for a period of approximately five weeks due to confusion and memory loss while at work. At the time he was prescribed Prozac and his private doctor stated that the apparent etiology of his symptoms was stress.  There was no indication that his condition was related to his prior military service.  

Lastly, at the Veteran's 2011 RO Hearing when asked when he had been diagnosed with a psychiatric disability, the Veteran stated eight or nine years ago, some 27 years after completion of military service.  The evidence is not clear as to the onset of symptomatology, but the Veteran has not expressly asserted continuity since active service.  To the extent such can be implied in his claim, it is noted that the August 1976 separation examination showed normal findings and he expressly denied relevant complaints in the report of medical history completed at this time.  The preponderance of the evidence is therefore against a finding of continuous psychiatric symptoms since service.

Finally, the claims file is absent any competent medical opinion relating the current psychiatric disability to active service.  As noted previously, the Veteran failed to report for examinations scheduled to determine the etiology of his condition.  

The Veteran himself may believe his current psychiatric disorder is due to active service.  However, in this case, the diagnosis and etiology a psychiatric disability fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Finally, the evidence of record does not show that service connection has been established for the headache disorder, therefore headaches cannot legally be utilized as the proximate cause/aggravating factor of the psychiatric disorder under the regulation.  38 C.F.R. § 3.310.  

In sum, there is no basis for an award of service connection for a psychiatric disability.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and/or panic syndrome must be denied. See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Respiratory Disability 

The Board has reviewed the evidence of record and finds that the criteria for service connection for a respiratory disability, claimed as asthma, to include as secondary to chemical exposure, have not been met.  38 C.F.R. § 3.304, 3.310.  The reasons and bases for this conclusion will be set forth below.

The Veteran contends that his respiratory disorder was caused by his exposure to chemical agents during active service.

The Veteran's August 1972 enlistment examination does not indicate any respiratory abnormalities. During service the Veteran was treated for chronic sinus issues.  However, the record does not reflect a diagnosis for asthma or any other respiratory disorder (as distinguished from a sinus disorder).  A 1973 Radiographic Report showed no pulmonary infiltrates to suggest pneumonia; the Veteran's heart and great vessels were normal; and only a slight accentuation of the pulmonary vascular system suggesting that the Veteran may be a fairly heavy smoker.  The Veteran was diagnosed with chronic sinusitis.  Additionally, a chest X-ray in August 1976 also recorded no abnormalities.  Lastly, although the Veteran reported shortness of breath and chest pain in a report of medical history, objective findings on the separation examination in August 1976 annotated no respiratory disorders.

Post-service private treatment records reveal a history of sinus problems and a history of shortness of breath, but fail to diagnose any respiratory conditions.  In October 2007, treatment records annotate that the Veteran has a "family history of asthma," along with a history of shortness of breath.  However, the Veteran was not actually diagnosed with any respiratory disorders at that time.  Moreover, a March 2009 lower extremities exercise test, which required the Veteran to exercise for five minutes at a two miles per hour pace, showed no chest discomfort or shortness of breath while exercising.  

Regarding the lay evidence of record, the Veteran stated at his May 2011 hearing that he had been prescribed Albuterol for his asthmatic symptoms.  However, this is not demonstrated in the treatment records.  He and his wife further testified to a history of symptoms beginning right after service.  They are competent to report observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, they are not competent to render a diagnosis of a chronic respiratory disability based on such symptoms, as this requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, the record in this case suggests other conditions, involving the sinuses, which could potentially produce symptoms similar to those caused by respiratory disability.  Therefore, the question of diagnosis is particularly complicated in this case and outside the scope of lay knowledge.  

Based on the above, the preponderance of the evidence is against a finding of current respiratory disability in this case.  Moreover, even if a current disability could be conceded here, the claim must still fail, as the preponderance of the evidence is against a connection between a current respiratory disorder and active service.  In this regard, the Board acknowledges that the Veteran reported shortness of breath and chest pain in his August 1976 report of medical history.  This could potentially be evidence of continuity, when viewed in conjunction with the hearing testimony.  Examinations had been scheduled during the appeal, as explained previously, but the Veteran did not report for them.  The evidence of record otherwise contains no competent medical opinion linking a current respiratory disability to active service.  Futhermore, as the disability in question is not a chronic disease under 38 C.F.R. § 3.309(a), an award of service connection based solely on continuity of symptomatology is not permitted.  

The Board acknowledges the claimant's belief that he has a respiratory disorder due to active service.  Again, the Board finds that in this case, the determination of the origin and identification of a respiratory condition is a medical question subject to medical expertise.  Jandreau.  

For the foregoing reasons, an award of service connection on a direct basis  must fail.  38 C.F.R. § 3.304.  Moreover, as noted above, the Veteran is not service-connected for headaches; therefore any assertion that the respiratory disorder is secondary to headaches must fail.  38 C.F.R. § 3.310.  

In sum, the preponderance of the evidence is against a finding of entitlement for service connection, therefore reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.







ORDER

Entitlement to service connection for an acquired psychiatric disability, claimed as depression, to include secondary to chemical exposure, is denied.

Entitlement to service connection for respiratory disability, claimed as asthma, to include as secondary to chemical exposure is denied.



____________________________________________
Eric Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


